Citation Nr: 1732568	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC), pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to September 1968, including service in the Republic of Vietnam.  The Veteran died in June 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appellant filed a timely Notice of Disagreement (NOD), received in September 2012.  A Statement of the Case (SOC) was issued in February 2013.  A timely VA Form 9 was received in March 2013.  The appeal was remanded in January 2016 in order to afford the appellant her requested video Board hearing.

The appellant was afforded a video Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran was diagnosed as having hepatocellular carcinoma of the liver in 2010.

3.  The Veteran died in June 2011.  The cause of his death was liver cancer.

4.  The Veteran's fatal liver cancer did not manifest during service or to a compensable degree within one year of his separation, and the disorder was not related to his active service or any incident therein, to include presumed exposure to Agent Orange, or to any service-connected disability, to include prostate cancer.

5.  A service-connected disability, to include prostate cancer, did not cause or contribute materially or substantially to the Veteran's death; combine with another disorder to cause his death; or aid or lend assistance to his death.

6.  At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for service-connected disability that was rated totally disabling for a period of 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).

2.  The criteria for entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service connection for cause of death

Dependency and indemnity compensation (DIC) is awarded to the Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310.  To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

	C.  DIC under the provisions of 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318, DIC benefits are also payable to the surviving spouse of a deceased veteran, in the same manner as if the death were service connected, if such veteran died not as the result of his own willful misconduct and was, at the time of his or her death, either in receipt of or entitled to receive compensation for service-connected disability rated totally disabling if:  (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.


III.  Analysis

	A.  Evidence

The Veteran's service treatment records indicate that he was treated for infectious hepatitis from July to September 1968. 

Statements in Support of Claim were received from the Veteran in October 2008 and January 2009.  He stated that he contracted hepatitis two weeks before his one-year tour in Vietnam was complete.  He was sent to Tokyo, Japan, for 10 days in August 1968 for treatment for hepatitis A, and then to Fort Campbell, Kentucky, for recovery.  After a few weeks, he was medically discharged. 

A January 2011 clinical note states that the Veteran underwent a CT scan of the abdomen and other studies to rule out any metastatic prostate carcinoma resulting in a large mass being found in the liver.  A CT-directed biopsy of the liver mass was performed in October 2010.  Hepatocellular carcinoma, well-differentiated, arising in association with well-developed cirrhosis was observed.  The Veteran completely stopped all alcohol intake approximately two months before the January 2011 appointment.  The assessment was: (1) hepatocellular carcinoma, well differentiated, liver, ongoing; (2) prostate carcinoma, Gleason 4+5=9, status post total prostatectomy; and (3) cirrhosis with negative hepatitis studies, although the Veteran had an old history of hepatitis A in Vietnam, but no B or C; (4) personal history of malignant melanoma of skin; (5) personal history of other skin carcinomas, basal or squamous cell; (6) hypertension; (7) sensorineural hearing loss with tinnitus; (8) mixed hyperlipidemia; (9) history of gout, psoriasis, and bilateral tinea unguium ongoing; and (10) tobacco use disorder, continuous.  The Veteran stated that, to date, there was no recurrence of his melanoma that had been removed in 1991.

An April 2011 clinical note is of record.  It states that the Veteran had hepatocellular carcinoma, originally diagnosed in October 2010, well-differentiated, arising in association with well-developed cirrhosis.  The Veteran's history of heavy alcohol use was noted as being the most likely underlying cause of liver cirrhosis.

The Veteran died in June 2011.  His death certificate is of record.  The immediate cause of death was hepatocellular carcinoma, due to alcoholic cirrhosis.  It was noted that the onset of hepatocellular carcinoma was 8 months prior to death, and the onset of alcoholic cirrhosis was 10 years prior.  Other significant conditions contributing to death, but not resulting in the underlying cause, were hypertension, hyperlipidemia, and gout.

On the appellant's March 2013 VA Form 9, the appellant states that she believes the Veteran's death was related to his active service in the Republic of Vietnam.

The appellant was afforded a video hearing before the undersigned VLJ in April 2017.  The appellant stated that the Veteran's prostate was removed due to prostate cancer.  However, the surgery did not get the entire prostate and the Veteran had to take additional medication as a result.  The appellant stated that the Veteran's physicians did not state that the Veteran's liver cancer was caused by his prostate cancer or that there was any connection between the two.  The appellant stated that, after the Veteran's prostate was removed, problems with his liver were discovered "all of a sudden."  The representative stated that he did not see any evidence or treatise information in the claims file that supported the theory that the Veteran's liver cancer was related to his exposure to Agent Orange.

	B.  Entitlement to service connection for cause of death

After carefully reviewing the available evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.

As discussed above, the Veteran's death certificate establishes that he died in June 2011 from hepatocellular carcinoma, due to alcoholic cirrhosis.

The Veteran's service treatment records are negative for pertinent complaints or abnormalities, including hepatocellular carcinoma, or liver cancer.  The post-service record on appeal shows that the Veteran was diagnosed as having liver cancer in 2010, which was more than 40 years after his separation from service.  There is also no evidence of record suggesting that the Veteran had liver cancer in service, within the first post-service year, or for many years thereafter.  In addition, the record does not establish that the Veteran's liver cancer was causally related to or aggravated by any service-connected disability, to include prostate cancer.  Finally, although the Veteran is legally entitled to the presumption of herbicide agent exposure, the enumerated diseases which are deemed to be associated with herbicide agent exposure do not include liver cancer.  See 38 C.F.R. § 3.309(e).  VA's Secretary has determined that there is no positive association between exposure to herbicide agents such as Agent Orange and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

The record does indicate that the Veteran had infectious hepatitis during his active service.  However, entitlement to service connection for infectious hepatitis was denied in an unappealed May 2009 rating decision because the Veteran did not have a current clinical diagnosis of hepatitis.  Rather, the Veteran's in-service hepatitis had been resolved.  There is no evidence of record to indicate that the Veteran's in-service infectious hepatitis contributed to his liver cancer.

The January 2011 clinical note states that the Veteran's hepatocellular carcinoma of the liver was well-differentiated.  The Veteran's cirrhosis of the liver was observed to have negative hepatitis studies, although the Veteran's history of hepatitis A was noted.  The April 2011 clinical note states that the Veteran's hepatocellular carcinoma arose in association with well-developed cirrhosis of the liver.  The most likely cause of the Veteran's cirrhosis was his history of heavy alcohol use.  There is no indication that the Veteran's service-connected prostate cancer caused the Veteran's fatal liver cancer or that it resulted in debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of the liver cancer.  38 C.F.R. § 3.312(c)(3).

In summary, the Board finds that the available record does not show that a service-connected disability caused, contributed to, or hastened the Veteran's death.  Although the Board recognizes the Veteran's honorable service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence discussed above, there is no basis upon which to award service connection for the cause of the Veteran's death.  The Board is not permitted to engage in speculation as to medical causation issues but "must provide a medical basis other than its own substantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


		i.  Prior Board Decisions

During the hearing, the appellant's representative directed the Board to two prior Board decisions in which entitlement to service connection and entitlement to service connection for cause of death were granted for hepatocellular carcinoma, due to exposure to Agent Orange.  Board decisions, however, are not precedential, and "previously issued Board decisions will be considered binding only with regard to the specific case decided."  38 C.F.R. § 20.1303.  "Each case presented to the Board will be decided on the basis of the individual facts of the case."  Id.

Nonetheless, the Board has reviewed the two prior Board decisions identified by the representative.  It appears that both of these matters included positive medical opinions regarding a link between those veterans' active service and their hepatocellular carcinoma, based on the specific facts of each case; and cirrhosis was not present.  In the case at hand, however, there are no positive medical opinions linking the Veteran's hepatocellular carcinoma to exposure to Agent Orange.  Rather, the record reflects that the Veteran's hepatocellular carcinoma was related to his nonservice-connected cirrhosis of the liver.  The Board notes that the record on appeal contains no other probative evidence suggesting that the Veteran's service-connected disabilities (prostate cancer and bilateral hearing loss) caused, contributed, or hastened the Veteran's death.  


	C.  Entitlement to DIC under 38 U.S.C.A. § 1318

The record on appeal reflects that the Veteran was originally awarded VA disability compensation at the 20 percent rate, effective September 29, 2008, 40 years following his separation from active service in September 1968.  In a November 2010 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective November 2, 2010, following the grant of service connection for prostate cancer.  The Veteran thereafter remained in receipt of VA disability compensation at the 100 percent rate until his death in June 2011.

At the time of the Veteran's death in June 2011, he was not rated as totally disabled as the result of a service-connected disability for a period of ten years or more, or for a period of five years from the date of his separation from active duty.  Additionally, the Veteran was not a former prisoner of war.  Under these undisputed facts, the legal criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 are not met.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law, not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


